DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 8 18-25 have been amended.  Claims 1-26 and 28 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated hereinbelow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(s) 1-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langford et al. (J. Immunassay and Immunochem., 2015, 36, p. 579-596).	Langford discloses administration of the murine monoclonal antibody Besilesomab (Therapharm, Germany), conjugated to a bifunctional chelator ITC DTPA CHX A” (Macrocyclics,Texas), which facilitates radiolabeling with the cytotoxic, beta-emitting, radionuclide 90Yttrium (90Y). This trial is assessing the use of 90Y anti-CD66 monoclonal antibody as an adjunct therapy to patients about to undergo standard conditioning and allogeneic peripheral stem cell transplantation (PSCT) for hematological malignancies such as multiple myeloma. The CD 66 antigens are expressed from the promyelocyte stage to the mature granulocyte which makes them suitable targets for bone marrow irradiation.
Prior to the treatment stage of the trial, dosimetry and bio distribution are assessed by injection of the same antibody conjugate but radiolabeled with a different radionuclide, the gamma-emitting 111Indium (page 580).
It is noted that Besilesomab is synonymous with BW 250/183.
It is noted that ITC DTPA CHX A” has the following structure, as encompassed by instant claims 14-16 and 29, e.g. as conjugated to an anti-CD66 antibody.

    PNG
    media_image1.png
    293
    326
    media_image1.png
    Greyscale

With regard to the limitations of the instant claims wherein the RIC is for use as a medicament in bone-marrow conditioning comprising immunoablation to prevent graft In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Since Langford discloses compounds meeting the structural features of those claimed, they would be capable of performing the intended use, as claimed.
With regard to the method steps such as “determination comprises a calculation…” (claim 9), “a therapeutic RIC is administered…” (claim 17), “further comprises stem cell transplantation….” (claim 18), various recitations of administration in claims 19-24, recitation of method steps in claims 25-26, it is noted that the instant claims are directed to a product, a radioimmunoconjugate.  For product claims, the claim limitations are examined with respect to the discrete physical structures or materials.  The recitation of method steps or the intended use of the product does not distinguish over the product itself.

Response to arguments
	Applicant argues that Langford is directed to the administration of murine monoclonal antibody besilesomab (corresponding to BW250/183) conjugated to a 90Yttrium. Langford does not disclose the use of immunoablation to prevent graft rejection or reducing the number of defective cells in the bone marrow, as recited in independent claim 1, or the radioimmunoconjugate for use in treating AL-amyloidosis, as recited in independent claim 2.  Furthermore, Langford fails to disclose any experimental data or evidence with respect to the specific medical indications; thus, it is unforeseeable that a patient can be successfully treated. 
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  Attention is respectfully directed to MPEP 2100.02, concerning preamble statements reciting purpose or intended use.
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).

90Y as radionuclide and an anti-CD66 monoclonal antibody as binding component).  In the instant case, the body of the claim describes a structurally complete invention.  The preamble is used only to state a purpose or intended use for the invention, and as such does not patentably distinguish over the reference.

Claim(s) 1-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benes et al. (US 2010/0183505).
Benes discloses targeted radioimmunotherapy in bone marrow conditioning using a RIC consisting of monoclonal antibody BW 250/183 selective for CD66 (anti-CD66 MAb) radiolabelled with 90Y leads to complete remission in several cases of multiple myeloma (paragraph 0012).
The RIC of the invention is preferably administered as conditioning regimen in a therapy which comprises additional measures, e.g. administering an antitumor agent, administering an immunosuppressive agent, and/or stem cell transplantation (paragraph 0028).
The bifunctional chelating agent chosen for conjugation to the anti-CD66 MAb in this study was isothiocyanatobenzyl-3-methyl-diethylenetriaminepenta-acetic acid (ITC-2B3M-DTPA). A batch of anti-CD66 MAb was conjugated under GLP conditions. The product was tested for immunoreactivity, sterility, endotoxin level, conjugation efficiency, labelling efficiency and in vitro stability with 111In and 90Y. The conjugated 
 The conjugated anti-CD66 MAb was radiolabelled with tracer activity (approximately 185 MBq) of 111In suitable for imaging. The RIC was administered as a single slow infusion. The pharmacokinetics of the RIC was monitored by serial blood sampling, continuous urine collection and serial quantitative whole body and SPECT gamma-camera imaging. Radiation doses to specific organs were calculated from the planar and SPECT gamma-camera data. If the estimated radiation dose to the red marrow exceeded by 2-fold the dose received by a non-haematological organ then the patient received a second infusion of the anti-CD66 antibody, labelled with the therapeutic dose of 90Y. The starting radiation activity of 90Y-labelled anti-CD66 MAb was 5 MBq/kg body weight (paragraph 0050).
It is noted that ITC-2B3M-DTPA has the following structure, as encompassed by instant claims 14-16, e.g. as conjugated to an anti-CD66 antibody.

    PNG
    media_image2.png
    141
    199
    media_image2.png
    Greyscale

With regard to claim 29, the chelating agent may also be cyclohexyl DTPA (paragraph 0026).
With regard to the limitations of the instant claims wherein the RIC is for use as a medicament in bone-marrow conditioning comprising immunoablation to prevent graft rejection and/or reducing the number of defective cells in the bone marrow preceding stem cell transplantation, or for use in treating bone marrow-associated diseases such In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Since Langford discloses compounds meeting the structural features of those claimed, they would be capable of performing the intended use, as claimed.
With regard to the method steps such as “determination comprises a calculation…” (claim 9), “a therapeutic RIC is administered…” (claim 17), “further comprises stem cell transplantation….” (claim 18), various recitations of administration in claims 19-24, recitation of method steps in claims 25-26, it is noted that the instant claims are directed to a product, a radioimmunoconjugate.  For product claims, the claim limitations are examined with respect to the discrete physical structures or materials. The recitation of method steps or the intended use of the product does not distinguish over the product itself.
	
Response to arguments
	Applicant argues that Benes is directed to the use of radioimmunoconjugates for the treatment of haematological malignancies. Benes does not disclose the use of immunoablation to prevent graft rejection or reducing the number of defective cells in the bone marrow, as recited in independent claim 1, or the radioimmunoconjugate for use in treating AL-amyloidosis, as recited in independent claim 2.  Applicant asserts that 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  Attention is respectfully directed to MPEP 2100.02, concerning preamble statements reciting purpose or intended use.
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).

	In the instant case, it is respectfully submitted that the physical structure of the instant claims amounts to a CD66-binding component and a radionuclide, including those set forth in the dependent claims (e.g. 90Y as radionuclide and an anti-CD66 monoclonal antibody as binding component).  In the instant case, the body of the claim describes a structurally complete invention.  The preamble is used only to state a 

Conclusion
	No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618